             Case 2:20-cv-01066-BJR Document 16 Filed 10/09/20 Page 1 of 4




 1
                                               THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9
                                        AT SEATTLE
10
     JERRY LEE COLLINS,
11                                                 Case No. 2:20-cv-01066-BJR
                                  Plaintiff,
12
           vs.                                     ORDER GRANTING PARTIES'
13                                                 STIPULATION REGARDING
     ETHICON, INC., et al.,                        BRIEFING SCHEDULE AND
14                                                 HEARING DATE FOR
                                Defendants.        DEFENDANTS’ MOTION TO
15                                                 DISMISS

16

17

18

19

20

21

22

23   STIPULATION AND ORDER RE BRIEFING
     SCHEDULE AND HEARING DATE FOR
24   DEFENDANTS’ MOTION TO DISMISS                                           LAW OFFICES
     (Case No. 2:20-cv-01066-BJR)                                        CALFO EAKES LLP
                                                                  1301 SECOND AVENUE, SUITE 2800
                                                                  SEATTLE, WASHINGTON 98101-3808
                                                                 TEL (206) 407-2200 FAX (206) 407-2224
                 Case 2:20-cv-01066-BJR Document 16 Filed 10/09/20 Page 2 of 4




 1          The parties in the above-captioned action, through their undersigned counsel, hereby

 2   STIPULATE AND AGREE as follows:

 3          1.        On September 22, 2020, Defendants filed a Motion to Dismiss Plaintiffs’ Complaint

 4   (Dkt. No. 13).

 5          2.        Currently, Plaintiff’s opposition is due on October 13, 2020, and Defendants’ reply

 6   is due on October 27, 2019. See Dkt. No. 6 (Standing Order).

 7          3.        The parties have begun engaging in settlement discussions. The parties have

 8   conferred and agreed that additional time is warranted to facilitate those discussions before the

 9   opposition and reply briefing regarding the Motion to Dismiss. Subject to the Court’s approval, the

10   parties stipulate and agree to the following briefing schedule on Defendants’ Motion to Dismiss:

11   Plaintiff’s opposition shall be filed on or before November 16, 2020; and Defendants’ reply shall

12   be filed on or before November 30, 2020.

13          4.        In addition, the parties seek an extension of the initial case deadlines, as laid out

14   below, again to facilitate settlement discussions.

15    Subject                              Current Deadline               Proposed Deadline

16    26(f) Conference                     October 23, 2020               December 4, 2020

17    Initial Disclosures                  October 29, 2020               December 9, 2020

18    Joint Status Report                  November 5, 2020               December 18, 2020

19

20   ///

21

22
      STIPULATION AND ORDER RE BRIEFING                                                  LAW OFFICES
23    SCHEDULE AND HEARING DATE FOR                                                  CALFO EAKES LLP
                                                                              1301 SECOND AVENUE, SUITE 2800
      DEFENDANTS’ MOTION TO DISMISS                                           SEATTLE, WASHINGTON 98101-3808
      (Case No. 2:20-cv-01066-BJR) - 1                                       TEL (206) 407-2200 FAX (206) 407-2224
24
            Case 2:20-cv-01066-BJR Document 16 Filed 10/09/20 Page 3 of 4




 1        SO STIPULATED.

 2        DATED this 8th day of October, 2020.

 3
                                                 CALFO EAKES LLP
 4                                               By      s/ Patty A. Eakes
                                                 Patricia A. Eakes, WSBA# 18888
 5                                               Angelo J. Calfo, WSBA# 27079
                                                 Damon C. Elder, WSBA# 46754
 6                                               Lindsey E. Mundt, WSBA# 49394
                                                 1301 Second Avenue, Suite 2800
 7                                               Seattle, WA 98101
                                                 Phone: (206) 407-2200
 8                                               Fax: (206) 407-2224
                                                 Email: pattye@calfoeakes.com
 9                                                       angeloc@calfoeakes.com
                                                         damonc@calfoeakes.com
10                                                       lindseym@calfoeakes.com

11                                                BUTLER SNOW, LLP

12                                               By     s/ Anita Modak-Truran
                                                  Anita Modak-Truran (pro hac vice)
13                                                150 3rd Avenue, Suite 1600
                                                  Nashville, TN 37201
14                                                Phone: (615) 651-6751
                                                  Email: Anita.Modak-Truran@butlersnow.com
15
                                                  Attorneys for Defendants
16
                                                 CORRIE YACKULIC LAW FIRM, PLLC
17                                               By:     s/Corrie Yackulic
                                                 Corrie Johnson Yackulic, WSBA #16063
18                                               110 Prefontaine Place South, Suite 304
                                                 Seattle, WA 98104
19                                               Phone: (206) 787-1915
                                                 Fax: (206) 299-9725
20                                               Email: corrie@cjylaw.com

21                                               Attorney for Plaintiff

22
     STIPULATION AND ORDER RE BRIEFING                                           LAW OFFICES
23   SCHEDULE AND HEARING DATE FOR                                           CALFO EAKES LLP
                                                                      1301 SECOND AVENUE, SUITE 2800
     DEFENDANTS’ MOTION TO DISMISS                                    SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:20-cv-01066-BJR) - 2                                TEL (206) 407-2200 FAX (206) 407-2224
24
            Case 2:20-cv-01066-BJR Document 16 Filed 10/09/20 Page 4 of 4




 1
                                           ORDER
 2
     IT IS SO ORDERED.
 3

 4        DATED this 9th day of October, 2020.

 5

 6                                   ________________________________________
                                     THE HONORABLE BARBARA J. ROTHSTEIN
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     STIPULATION AND ORDER RE BRIEFING                                    LAW OFFICES
23   SCHEDULE AND HEARING DATE FOR                                    CALFO EAKES LLP
                                                               1301 SECOND AVENUE, SUITE 2800
     DEFENDANTS’ MOTION TO DISMISS                             SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:20-cv-01066-BJR) - 3                         TEL (206) 407-2200 FAX (206) 407-2224
24
